Citation Nr: 1535545	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-26 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for hemorrhoids.

2.  Entitlement to a compensable rating for psoriasis.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his niece



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2010 and February 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In an April 2010 rating decision, the RO, inter alia, increased the rating assigned for hemorrhoids to 10 percent disabling, effective December 2, 2009, the date VA received the Veteran's claim for an increased rating, and continued to rate psoriasis as 0 percent disabling.   In September 2011, the RO increased the disability rating for hemorrhoids to 20 percent effective December 2, 2009.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of an increased rating for hemorrhoids remains in appellate status. 

In the February 2015 rating decision, the RO denied service connection for tinnitus.  Later that month, the Veteran entered a notice of disagreement with such determination; however, a statement of the case has not yet been issued.  Therefore, such issue has been included on the title page for procedural purposes only.

In January 2013, the Veteran and his niece testified at a video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with record on appeal. 

In August 2014, the Board reopened a previously denied claim of entitlement to service connection for scoliosis and remanded the merits of such claim, as well as the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to increased ratings for hemorrhoids and psoriasis for additional development.  

While on remand, a February 2015 rating decision granted service connection for scoliosis with lumbar spondylosis, post-laminectomy, and unspecified depressive disorder.  As such is a full grant of the benefit sought on appeal with respect to such issues, they are no longer before the Board.  The increased rating claims now return to the Board for final appellate review.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's hemorrhoids result in persistent bleeding and with secondary anemia, without impairment of sphincter control, stricture of the anus or rectum, prolapse of the rectum, or fistula in ano.

2.  For the entire appeal period, the Veteran's psoriasis results in less than 5 percent of the entire body or exposed areas affected and no more than topical therapy has been required during any 12-month period under consideration, without disfigurement of the head, face, or neck, or scarring that is deep and nonlinear, at least 144 square inches, unstable or painful, or results in functional impairment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for hemorrhoids are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.114, Diagnostic Code 7336 (2015). 

2.  The criteria for a compensable rating for psoriasis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Code 7816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§  3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Here, the Veteran was sent letters in January 2010 that fully addressed all notice elements referable to the hemorrhoids claim decided herein.  While psoriasis was not specifically identified, the January 2010 as well as a letter dated in September 2014 provided general notice for an increased rating claim.  The letters provided information as to what evidence was required to substantiate his increased rating claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  The Board recognizes that the September 2014 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of these notices was remedied by readjudication of the issues on appeal in a March 2015 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's VA treatment records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the record.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in March 2010 and September 2014 for his psoriasis as well as February 2010 and September 2014 for his hemorrhoids, which collectively, are adequate to evaluate such disabilities for the appeal period as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of the disabilities in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in January 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2013 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected hemorrhoids and psoriasis was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records available from VA facilities and SSA, the Board remanded the issue in August 2014 in order to obtain such records.  Additionally, while on remand, the Veteran was afforded a VA examination in September 2014 so as to determine the nature and severity of his hemorrhoids and psoriasis.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

As noted previously, in August 2014, the Board remanded the case for additional development, to include obtaining updated VA treatment records and SSA records, and affording the Veteran contemporaneous VA examinations to determine the nature and severity of his disabilities.  As discussed in the preceding paragraphs, VA treatment records dated through March 2015 and SSA records have been obtained and the Veteran was afforded a VA examinations in September 2014 so as to determine the nature and severity of his hemorrhoids and psoriasis in accordance with the August 2014 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the August 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

A. Hemorrhoids

The Veteran has been assigned a 20 percent rating under Diagnostic Code 7336 for the entire appeal period.  Such Diagnostic Code provides for a 20 percent rating  where there are hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  Since 20 percent is the highest rating under that code, there is no basis for assigning a higher rating under Diagnostic Code 7336.

As such, the Board has considered rating the Veteran's hemorrhoids under closely related codes.  Higher or separate ratings are provided for impairment of sphincter control (Diagnostic Code 7332); stricture of the anus or rectum (Diagnostic Code 7333); prolapse of the rectum (Diagnostic Code 7334); and fistula in ano, which is rated as analogous to impairment of sphincter control (Diagnostic Codes 7335-7332).  38 C.F.R. § 4.114.

On the February 2010 VA examination, the Veteran reported anal itching, diarrhea, pain, a nagging feeling to empty bowel, swelling, and perianal discharge.  He related that he used Hydrocortisone cream after each bowel movement and also took Imodium.  He indicated that, if he walked, he had a lot of swelling, pain, and bleeding.  The Veteran described a leakage of stool.  The leakage occurred 1/3 to 2/3 of the day in moderate amounts and a pad was not needed.  He had hemorrhoids that were constantly present.  He reported he was never was hospitalized nor had any surgery for this condition.  For treatment, he used Hydrocortisone creme, and Pramoxine 1% foam and creme with benefit and without apparent side effects.  The rectal examination revealed no evidence of: ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion, or loss of sphincter control.  Internal hemorrhoids were present, located at "R" anterior region, which were not reducible.  There was no evidence of bleeding.  Thrombosis was absent.  There was evidence of frequent recurrence, with excessive redundant tissue.  There was no rectum fistula.  The Veteran also had anemia.

At his January 2013 Board hearing, the Veteran testified that his hemorrhoids resulted in daily symptoms of swelling and bleeding, which required treatment consisting of baby wipes and creams.

On the September 2014 VA examination, the Veteran reported constipation and intermittent hemorrhoidal flares.  He noted rectal pain and bleeding when he had flares.  He stated that the last episode of bleeding was a couple of weeks ago.  For treatment, he used Hydrocortisone rectal cream and witch hazel wipes.  On examination, it was noted that the Veteran had intermittent episodes of bleeding.   There were no visible external hemorrhoids noted.  Rectal tenderness was noted with probable internal hemorrhoid at 6 o'clock.  The examiner further indicated that the Veteran did not have scars related to his hemorrhoids and there were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to his hemorrhoids.  Laboratory results indicate that anemia was present.  The examiner indicated that the hemorrhoid condition did not impact work.  

VA outpatient records dated throughout the appeal period confirm the use of prescription rectal foam and reflect complaints of anemia, occasional itchiness, and bleeding.  In November 2012, rectal examination revealed no masses, lesions, or hemorrhoids.  Anal tone was intact.  In November 2013, the Veteran underwent a colonoscopy, which revealed a normal rectal examination with findings of moderate non-bleeding internal hemorrhoids.  A January 2015 record indicates that the Veteran had anemia, but such was stable.

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his hemorrhoids.  In this regard, as indicated previously, he is already receiving the maximum schedular evaluation for such disability, which contemplates hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  Furthermore, there is no probative evidence of impairment of sphincter control (Diagnostic Code 7332); stricture of the anus or rectum (Diagnostic Code 7333); prolapse of the rectum (Diagnostic Code 7334); or fistula in ano.  Thus, the Veteran is not entitled to higher or separate ratings under such diagnostic codes. 

In this regard, while the Veteran reported a leakage of stool at the February 2010 VA examination, all physical examinations, to include such conducted at that time, have revealed no loss of rectal tonus, rectal bleeding, or loss of sphincter control.  Furthermore, while he is competent to report symptomatology, the Veteran is not competent to diagnose or relate his claimed fecal leakage to his hemorrhoids.  Specifically, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the presence of a lack of sphincter control related to hemorrhoids.  As such, the question of whether the Veteran's hemorrhoids result in fecal leakage may not be competently addressed by lay evidence, and the Veteran's own opinion in this regard is nonprobative evidence. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Consequently, the Board finds that a rating in excess of 20 percent for hemorrhoids is not warranted.  As the preponderance of the evidence is against such claim, the benefit of the doubt doctrine is not applicable and the claim for a higher rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


B.  Psoriasis

The Veteran has been assigned a noncompensable rating for his psoriasis under Diagnostic Code 7816 for the entire appeal period.  Diagnostic Code 7816 provides a noncompensable rating where less than 5 percent of the entire body or exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned where the disability affects at least five percent but less than 20 percent of the entire body, or at least five percent but less than 20 percent of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is warranted for psoriasis affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent disability rating is warranted for psoriasis affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7816. 

A Note to Diagnostic Code 7816 indicates that psoriasis may instead be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

The Board notes that, for the purposes of evaluating skin diseases, "exposed areas" encompass the head, face, neck, and hands.  See VA CLINICIANS' GUIDE, Ch. 2 Worksheet, § C.1.  Additionally, 'systemic' is defined as pertaining to or affecting the body as a whole, and 'therapy' is defined as the treatment of disease.  Dorland's Illustrated Medical Dictionary (30th ed. 2003), pgs. 1848, 1896, whereas "topical" "pertain[s] to a particular surface area."  Id. at 1923.  See generally Psoriasis, Treatments and Drugs, MAYO CLINIC, http://www.mayoclinic.org/diseases-conditions/psoriasis/basics/treatment/con-20030838 (last visited Aug. 14, 2015) (discussing the difference between "topical treatments, light therapy[,] and systemic medications" in the dermatology context).

A review of the Veteran's VA and private treatment records, along with records considered in conjunction with the SSA decision did not reflect findings pertaining to the severity of his psoriasis.  

On the March 2010 VA examination, it was noted that the skin disease involved areas that were exposed to the sun, including the head, face and hands.  However, it did not include the neck.  The Veteran reported that the location of the skin disease was on the knees, elbows, genital area, chest, head, face, and hands.  Due to his skin condition, he had ulcer formation on the knees, elbows, genital area, chest, head, face and hands, itching knees, elbows, genital area, chest, head, face and hands, shedding knees, elbows, genital area, chest, head, face and hands, and crusting knees, elbows, genital area, chest, head, face and hands.  He had no exudation.  The symptoms described occurred intermittently, as often as yearly, with each occurrence lasting 4 months.  He had two attacks within the past year.  The Veteran reported that he could not function daily during flare-ups.  During the past twelve months, he used Hydrocortisone one time per day.  The examiner noted that the medication was a topical corticosteroid.  The Veteran indicated he did not experience any side effects from this medication.  He reported that he had not used UVB, intensive light therapy, PUVA or electron beam therapy for this condition.  

Physical examination revealed psoriasis on the left axillary area with the following characteristics: hyperpigmentation of less than six square inches.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, or limitation of motion.  Skin lesion was zero percent in the exposed area.  The skin lesion coverage relative to the whole body was one percent.  The skin lesions were associated with systemic disease.  The skin lesions did not manifest in connection with a nervous condition.  The examiner determined that psoriasis did not affect the Veteran's usual occupation, as he is retired, or daily activity.  

At the Veteran's January 2013 Board hearing, he testified that his psoriasis waxes and wanes; is treated with baby oil, cream, and a tanning bed; resulted in scarring; and affected him all over, to specifically include his hands, arms, elbows. 

On the September 2014 VA examination, the Veteran reported that his psoriasis had been in remission, but he had some residual scarring under his arms and on his scalp.  It was noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  He did not have any systemic manifestations due to skin disease (such as fever, or weight loss).  He had used topical corticosteroids for six weeks or more, but not constant.  The Veteran had not had any other treatments or procedures in the past 12 months.  The percent of the body area exposed was none.  The examiner noted that there was no active psoriasis on examination today.  The Veteran had residual hyperpigmentation involving bilateral axillary regions which was nontender, not painful, and involves less than one percent of the total body surface area and zero percent of exposed area.  The examiner indicated that this would not cause any functional impairment.  There were no active psoriatic scalp lesions noted.  The examiner noted that psoriasis previously affected psoriasis the knee, elbow, and axilla with mild plaques.  The skin disorder did not affect the Veteran's work.  The record also contains photographs of the Veteran's head and underarm areas.  

The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly is sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The Veteran's skin disorder is not always active or at the same level and he has flare-ups and is also competent to report these flare-ups and the associated symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Based on the foregoing, the Board finds that a compensable rating for psoriasis is not warranted at any time during the appeal period.  As an initial matter, the Board finds that, while the Veteran and VA examiners noted that such affected numerous parts of his body, such resulted in less than 5 percent of the entire body or exposed areas affected.  Specifically, the March 2010 VA examiner took into consider the Veteran's reports regarding the areas of his body affected as well as his flare-ups, but found, on examination, psoriasis present on the left axillary area that affected zero percent of the exposed area, and the skin lesion coverage relative to the whole body was one percent.  Furthermore, in September 2014, while the psoriasis was not active, the examiner examined the Veteran's entire body and noted residual hyperpigmentation and determined that such involved less than one percent of the total body surface area and zero percent of exposed area.  

Additionally, with regard to medication, as noted by the VA examiners, and confirmed by the Veteran at his Board hearing, he has treated his psoriasis with topical corticosteroids only.  He also indicated that he had previously used a tanning bed, but such type of treatment is not described in the clinical record and appears to amount to, at most, light therapy.   There is no indication in the record, or a report by the Veteran, that he has treated such skin disease with systemic therapy such as corticosteroids or other immunosuppressive drugs.

Finally, the Board has considered whether the Veteran's psoriasis should instead be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); however, as determined by the VA examiners and unrefuted by the Veteran, such disability does not result in disfigurement of the head, face, or neck, or scarring that is deep and nonlinear, at least 144 square inches, unstable or painful, or results in functional impairment.  

Consequently, the Board finds that a compensable rating for psoriasis is not warranted.  As the preponderance of the evidence is against such claim, the benefit of the doubt doctrine is not applicable and the claim for a higher rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

C.  Other Considerations

The Board acknowledges that the Veteran, in advancing this appeal, believes that his hemorrhoids and psoriasis are more severe than the assigned disability ratings reflect.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for hemorrhoids and psoriasis.  The medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected hemorrhoids and psoriasis; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hemorrhoids and psoriasis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  

In this regard, the Veteran's 20 percent rating for his hemorrhoids fully contemplates all symptoms that have been attributed to such disability, to include persistent bleeding and anemia.  Furthermore, while he currently has a noncompensable rating for his psoriasis, the rating criteria under which such disability is rated contemplates the extent of the exposed areas and total body area affected, the nature and frequency of treatment, disfigurement of the head, face, and neck, and scarring that is symptomatic or results in functional impairment.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  In this regard, the Board notes that the Veteran's claims for increased ratings for his bilateral knee disabilities have been remanded for additional development and, as such, need not be considered in the extra-schedular analysis at this time.  See id.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected hemorrhoids and psoriasis.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's hemorrhoids and psoriasis because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In connection with the Veteran's claims for increased ratings, he also submitted a claim for a TDIU.  Such was considered and denied by the RO in the April 2010 rating decision.  The Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claims from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Moreover, the record reflects that, while the Veteran is not employed, SSA determined that such was the result of his back and psychiatric disorders.  Furthermore, as noted in the VA examination reports, the Veteran's hemorrhoids and psoriasis do not affect his ability to work.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter. 


ORDER

A rating in excess of 20 percent for hemorrhoids is denied.  

A compensable rating for psoriasis is denied.


REMAND

With respect to the Veteran's claim for service connection for tinnitus, the Board notes that a rating decision issued in February 2015 denied such benefit. Thereafter, later that month, the Veteran entered a notice of disagreement as to the denial of such issue. When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for tinnitus.  Advise the Veteran of the time period in which to perfect his appeal. If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


